FILED
                              NOT FOR PUBLICATION                            JUN 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ADRIANA FIERRO MARIN, AKA                        No. 13-72781
Adriana Fienno Marin and JOSE MARIN-
MEDINA,                                          Agency Nos.         A098-410-333
                                                                     A098-410-334
               Petitioners,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Adriana Fierro Marin and Jose Marin-Medina, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s decision denying their request for a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance and entering an order of removal. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion for a

continuance. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per

curiam). We grant the petition for review and remand.

      The BIA dismissed petitioners’ appeal of the denial of a continuance on the

sole ground that petitioners were not prima facie eligible for adjustment of status

because no visa was “immediately available.” To the contrary, petitioners were

“not required to show prima facie eligibility for adjustment of status to

demonstrate ‘good cause’ for a continuance.” Ahmed v. Holder, 569 F.3d 1009,

1015 (9th Cir. 2009). Given the BIA’s sole reliance on this ground for affirming

the denial of the continuance, we remand to allow the agency to consider the

factors outlined in our case law and its prior decisions relating to continuance

motions. See id. at 1012-15; see also Matter of Rajah, 25 I. & N. Dec. 127, 135-36

(BIA 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    13-72781